DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 18 December 2020 has been entered.
	Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled.  37 CFR 1.121(c). 
	All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  37 CFR 1.121(c)(2).
	The examiner observes claim 20 recites “The artificial stone of claim 5, wherein” (ll. 1 – 2 of the claim), this recitation not being previously present in claim 20.  No underlining is provided in claim 20 to indicate the highlighted recitation is an amended inclusion.

Allowable Subject Matter
Claims 1 – 9 and 11 – 20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Claims 1 – 4 were previously indicated as allowable over the prior art for the reasons stated on pp. 11 and 12 of the Office Action mailed 22 June 2020, said reasons being incorporated herein by reference.
	The examiner observes independent claim 5, as amended 18 December 2020, is the independent form of claim 10, now cancelled.  Claim 10 was previously indicated as having allowable 
	The examiner further observes independent claim 15, as amended 18 December 2020, is the independent form of claim 15 as examined in the Office Action mailed 22 June 2020.  Claim 10 was previously indicated as having allowable subject matter but was objected to for depending on a rejected base claim, i.e. claim 14.  Since claim 15 is now in independent form, the reasons for indicating allowable subject matter for claim 15 on p. 12 of the Office Action mailed 22 June 2020 are similarly applied here.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783